DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	This action is in response to the papers filed February 8, 2021.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
	Claims 27, 30-32, and 39 are currently pending and have been examined herein. Claim 39 is newly presented. 
Applicant’s election without traverse of 3443A>T in the reply filed on October 20, 2020 is reiterated for the record. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
 
5.	Claims 27, 30-32, and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,124,345 in view of Cutting (US Patent 5407796 4/18/1995).  Although the conflicting claims are not identical, they are not patentably distinct from each other.
	Regarding Claim 27 both sets of claims are drawn to a method of detecting a CFTR mutation (clm 1 of the patent). Both sets of claims require detecting the mutation in a biological sample by hybridization with a detectably labeled probe (clm 8 of the patent).  Both sets of .

6.	Claims 27, 30-32, and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7,820,388 in view of Cutting (US Patent 5407796 4/18/1995).  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Regarding Claim 27 both sets of claims are drawn to a method of detecting a CFTR mutation (clm 1 of the patent). Both sets of claims require detecting the mutation in a biological sample by hybridization with a detectably labeled probe (clm 15 of the patent).  Both sets of claims encompass a method wherein the CFTR mutation is 3443A>T (clm 4 of the patent). The instant claims are different from the copending claims because they require contacting the biological sample with a detectably labeled nucleic acid probe that specifically hybridizes to a CFTR nucleic acid comprising a mutation, wherein the detectably labeled nucleic acid probe comprises a sequence of 8-20 nucleotides that is fully complementary to a portion of the CFTR nucleic acid that comprises the mutation. However Cutting discloses probes capable of detecting mutations in the CFTR gene wherein the probes are from 18-22 nucleotides long.  Cutting teaches that the probes are complementary to mutant CFTR alleles (col 3 line 67 to col 4 line 12). Accordingly, it would have been obvious to modify the method of the patent by using a probe that is 18 to 20 nucleotides long and fully complementary to the CFTR mutation as suggested by Cutting.  One of skill in the art would have been motivated to use a probe of this length particularly since Cutting teaches that probes of this length are long enough to bind .


7.	Claims 27, 30-32, and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,753,817 in view of Cutting (US Patent 5407796 4/18/1995).  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Regarding Claim 27 both sets of claims are drawn to a method of detecting a CFTR mutation (clm 1 of the patent). Both sets of claims require detecting the mutation in a biological sample by hybridization with a detectably labeled probe (clm 17 of the patent).  Both sets of .

8.	Claims 27, 30-32, and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 7,794,937 in view of Cutting (US Patent 5407796 4/18/1995).  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Regarding Claim 27 both sets of claims are drawn to a method of detecting a CFTR mutation (clm 1 of the patent). Both sets of claims require detecting the mutation in a biological sample by hybridization with a detectably labeled probe (clm 13 of the patent).  Both sets of claims encompass a method wherein the CFTR mutation is 3443A>T (clm 2 of the patent). The instant claims are different from the copending claims because they require contacting the biological sample with a detectably labeled nucleic acid probe that specifically hybridizes to a CFTR nucleic acid comprising a mutation, wherein the detectably labeled nucleic acid probe comprises a sequence of 8-20 nucleotides that is fully complementary to a portion of the CFTR nucleic acid that comprises the mutation. However Cutting discloses probes capable of detecting mutations in the CFTR gene wherein the probes are from 18-22 nucleotides long.  Cutting teaches that the probes are complementary to mutant CFTR alleles (col 3 line 67 to col 4 line 12). Accordingly, it would have been obvious to modify the method of the patent by using a probe that is 18 to 20 nucleotides long and fully complementary to the CFTR mutation as suggested by Cutting.  One of skill in the art would have been motivated to use a probe of this length particularly since Cutting teaches that probes of this length are long enough to bind .
Response To Arguments
9.	In the response the Applicants traversed the double patenting rejections.  The Applicants argue that the claims of the ’345 patent are directed to the detection of the 2777insTG mutation, the claims of the ’388 patent are directed to the detection of the 630delG mutation, the claims of the ’817 patent are directed to the detection of the 2068G>T mutation, and the claims of the ’937 patent are directed to the detection of the 2443 del A mutation. In contrast to the claims of the ’345 patent, the ’388 patent, the ’817 patent, and the ’937 patent, the present claims are directed to the detection of the 3443 A>T mutation. As such, the present claims are not an obvious variation of the claims of the ’345 patent, the ’388 patent, the ’817 patent, or the ’937 patent.  


Conclusion

10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Haney/
Primary Examiner, Art Unit 1634